Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 03, 2016

The Court of Appeals hereby passes the following order:

A16A0227. SMITH v. PORTFOLIO RECOVERY ASSOCIATES, LLC.

      This appeal was docketed in this Court on September 28, 2015. Appellant
Patricia Smith’s brief was due to be filed within 20 days of docketing.1
      As of the date of this order, Appellant has not filed an enumeration of error(s)
or brief as ordered by the Court, and no motion for extension for good cause has been
filed. Therefore, this appeal is DISMISSED.2

                                          Court of Appeals of the State of Georgia
                                                                               03/03/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




      1
          Court of Appeals Rule 23.
      2
          Court of Appeals Rules 7, 23.